Citation Nr: 1030304	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-26 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic right hand 
frostbite residuals.  

2.  Entitlement to service connection for chronic peripheral 
neuropathy of the hands.  

3.  Entitlement to service connection for chronic hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran had honorable active service from September 12, 1962, 
to September 11, 1965.  He had additional active service from 
September 12, 1965, to April 10, 1971, from which he received a 
discharge under conditions other than honorable.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) which, in pertinent part, denied 
service connection for frostbite residuals of the hands, 
peripheral neuropathy of the hands, and hepatitis C.  In July 
2006, the RO granted service connection left hand cold injury 
residuals; assigned a 10 percent evaluation for that disability; 
and effectuated the award as of October 28, 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

REMAND

An April 2004 Social Security Administration (SSA) award letter 
indicates that the Veteran was awarded disability benefits.  The 
evidence considered by the SSA in granting the Veteran's claim is 
not of record.  The United States Court of Appeals for Veterans 
Claims (Court) has clarified that the VA's duty to assist the 
Veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and request that it 
provide copies of all records developed in 
association with the Veteran's award of 
disability benefits for incorporation into 
the record.  

2.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic right hand frostbite residuals, 
bilateral peripheral neuropathy of the 
hands, and hepatitis C.  If the benefits 
sought on appeal remain denied, the Veteran 
and his accredited representative should be 
issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance 
of the statement of the case.  The Veteran 
should be given the opportunity to respond 
to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J.T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

